—The above-named petitioners having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules, and said proceeding having been argued by counsel for the respective parties, and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 20, 2013, it is unanimously ordered that the application be and the same hereby is deemed withdrawn in accordance with the terms of the aforesaid stipulation.
Concur— Mazzarelli, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.